
	
		II
		110th CONGRESS
		1st Session
		S. 2283
		IN THE SENATE OF THE UNITED STATES
		
			November 1, 2007
			Mr. Crapo introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To preserve the use and access of pack and saddle stock
		  animals on public land administered by the National Park Service, the Bureau of
		  Land Management, the United States Fish and Wildlife Service, or the Forest
		  Service on which there is a historical tradition of the use of pack and saddle
		  stock animals.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Preserving our Equine Heritage on
			 Public Land Act.
		2.Use and access
			 of pack and saddle animals on public land
			(a)National park
			 system landSection 12 of Public Law 91–383 (16 U.S.C. 1a–7) is
			 amended by adding at the end the following:
				
					(c)Use and access
				of pack and saddle animals
						(1)In
				generalThe Secretary of the Interior (referred to in this
				subsection as the Secretary) shall manage the National Park
				System in a manner that preserves and facilitates the continued use and access
				of pack and saddle stock animals at units of the National Park System at which
				there is a historical tradition of the use of pack and saddle stock
				animals.
						(2)Use
							(A)In
				generalExcept as provided in subparagraph (B), National Park
				System land shall remain open and accessible to the use of pack and saddle
				stock animals.
							(B)Limitation
								(i)In
				generalThe Secretary may implement a nonemergency reduction in
				the use and access of pack and saddle stock animals on National Park System
				land after complying with—
									(I)the National
				Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); and
									(II)clauses (ii)
				through (iv).
									(ii)Public notice
				and commentThe Secretary shall provide to the public advance
				notice of proposed reductions in the use and access of pack and saddle stock
				animals on National Park System land to allow for public comment on the
				proposed reductions.
								(iii)Public
				meetingAfter providing advance notice of the location, date, and
				time of the meeting, the Secretary shall conduct a public meeting at an
				appropriate location close to the unit of the National Park System on which the
				reduction in pack and saddle stock access is proposed.
								(iv)Public
				collaborationTo encourage meaningful public participation with
				respect to reductions in the use and access of pack and saddle stock animals on
				National Park System land, the Secretary shall facilitate collaboration among
				different recreational users.
								(3)EffectNothing
				in this subsection—
							(A)authorizes the
				Secretary to refuse to issue a permit for a new use of pack and saddle stock
				animals, including use by a commercial outfitter or guide, without complying
				with applicable resource management plans and planning processes required under
				this Act or any other Federal law;
							(B)alters or limits
				the authority of the Secretary to issue permits;
							(C)alters or limits
				the authority of the Secretary to implement a temporary emergency closure of a
				trail, route, or area to pack and saddle stock animals;
							(D)creates a
				preference for 1 recreational use of an area within the National Park System
				over other uses without consideration of the stated purpose of the area;
				or
							(E)supersedes any
				other authorizations and prohibitions in effect on the date of enactment of
				this
				subsection.
							.
			(b)Bureau of land
			 management landSection 302 of the Federal Land Policy and
			 Management Act of 1976 (43 U.S.C. 1732) is amended by adding at the end the
			 following:
				
					(e)Use and access
				of pack and saddle animals
						(1)In
				generalThe Secretary shall manage land administered by the
				Bureau of Land Management in a manner that preserves and facilitates the
				continued use and access of pack and saddle stock animals on land on which
				there is a historical tradition of the use of pack and saddle stock
				animals.
						(2)Use
							(A)In
				generalExcept as provided in subparagraph (B), Bureau of Land
				Management land shall remain open and accessible to the use of pack and saddle
				stock animals.
							(B)Limitation
								(i)In
				generalThe Secretary may implement a nonemergency reduction in
				the use and access of pack and saddle stock animals on Bureau of Land
				Management land after complying with—
									(I)the National
				Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); and
									(II)clauses (ii)
				through (iv).
									(ii)Public notice
				and commentThe Secretary shall provide to the public advance
				notice of proposed reductions in the use and access of pack and saddle stock
				animals on Bureau of Land Management land to allow for public comment on the
				proposed reductions.
								(iii)Public
				meetingAfter providing advance notice of the location, date, and
				time of the meeting, the Secretary shall conduct a public meeting at an
				appropriate location close to the Bureau of Land Management land on which the
				reduction in pack and saddle stock access is proposed.
								(iv)Public
				collaborationTo encourage meaningful public participation with
				respect to reductions in the use and access of pack and saddle stock animals on
				Bureau of Land Management land, the Secretary shall facilitate collaboration
				among different recreational users.
								(3)EffectNothing
				in this subsection—
							(A)authorizes the
				Secretary to refuse to issue a permit for a new use of pack and saddle stock
				animals, including use by a commercial outfitter or guide, without complying
				with applicable resource management plans and planning processes required under
				this Act or any other Federal law;
							(B)alters or limits
				the authority of the Secretary to issue permits;
							(C)alters or limits
				the authority of the Secretary to implement a temporary, emergency closure of a
				trail, route, or area to pack and saddle stock animals;
							(D)creates a
				preference for 1 recreational use for any area under the jurisdiction of the
				Bureau of Land Management over other uses without consideration of the stated
				purpose of the area;
							(E)supersedes the
				multiple use authority or policy of an applicable agency; or
							(F)supersedes any
				other authorizations and prohibitions in effect on the date of enactment of
				this
				subsection.
							.
			(c)National
			 wildlife refuge system landSection 4(d) of the National Wildlife
			 Refuge System Administration Act of 1966 (16 U.S.C. 668dd(d)) is amended by
			 adding at the end the following:
				
					(5)Use and access
				of pack and saddle animals
						(A)In
				generalThe Secretary shall manage the System in a manner that
				preserves and facilitates the continued use and access of pack and saddle stock
				animals on System land on which there is a historical tradition of the use of
				pack and saddle stock animals.
						(B)Use
							(i)In
				generalExcept as provided in clause (ii), System land shall
				remain open and accessible to the use of pack and saddle stock animals.
							(ii)Limitation
								(I)In
				generalThe Secretary may implement a nonemergency reduction in
				the use and access of pack and saddle stock animals on System land after
				complying with—
									(aa)the National
				Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); and
									(bb)subclauses (II)
				through (IV).
									(II)Public notice
				and commentThe Secretary shall provide to the public advance
				notice of proposed reductions in the use and access of pack and saddle stock
				animals on System land to allow for public comment on the proposed
				reductions.
								(III)Public
				meetingAfter providing advance notice of the location, date, and
				time of the meeting, the Secretary shall conduct a public meeting at an
				appropriate location close to System land on which the reduction in pack and
				saddle stock access is proposed.
								(IV)Public
				collaborationTo encourage meaningful public participation with
				respect to reductions in the use and access of pack and saddle stock animals on
				System land, the Secretary shall facilitate collaboration among different
				recreational users.
								(C)EffectNothing
				in this paragraph—
							(i)authorizes the
				Secretary to refuse to issue a permit for a new use of pack and saddle stock
				animals, including use by a commercial outfitter or guide, without complying
				with applicable management plans (including a comprehensive conservation plan,
				comprehensive management plan, master plan, or step-down management plan) and
				planning processes required under this Act or any other Federal law;
							(ii)alters or limits
				the authority of the Secretary to issue permits for a compatible use that is
				not inconsistent with public safety;
							(iii)alters or
				limits the authority of the Secretary to implement a temporary, emergency
				closure of a trail, route, or area to pack and saddle stock animals;
							(iv)creates a
				preference for 1 recreational use within any refuge within the System without
				consideration of the mission of the System and the purposes for which the
				refuge was established;
							(v)supersedes the
				conservation authority or policy of any applicable agency;
							(vi)supersedes the
				priority of applicable agencies for compatible wildlife-dependent recreational
				uses; or
							(vii)supersedes any
				other authorizations and prohibitions in effect on the date of enactment of
				this
				paragraph.
							.
			(d)National forest
			 system landThe Forest and Rangeland Renewable Resources Planning
			 Act of 1974 (16 U.S.C. 1600 et seq.) is amended—
				(1)by redesignating
			 section 16 as section 17; and
				(2)by inserting
			 after section 15 the following:
					
						16.Use and access
				of pack and saddle animals
							(a)In
				generalThe Secretary of Agriculture (referred to in this section
				as the Secretary) shall manage National Forest System in a
				manner that preserves and facilitates the continued use and access of pack and
				saddle stock animals on National Forest System land on which there is a
				historical tradition of the use of pack and saddle stock animals.
							(b)Use
								(1)In
				generalExcept as provided in paragraph (2), National Forest
				System land shall remain open and accessible to the use of pack and saddle
				stock animals.
								(2)Limitation
									(A)In
				generalThe Secretary may implement a nonemergency reduction in
				the use and access of pack and saddle stock animals on National Forest System
				land after complying with—
										(i)the National
				Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); and
										(ii)subparagraphs
				(B) through (D).
										(B)Public notice
				and commentThe Secretary shall provide to the public advance
				notice of proposed reductions in the use and access of pack and saddle stock
				animals on National Forest System land to allow for public comment on the
				proposed reductions.
									(C)Public
				meetingAfter providing advance notice of the location, date, and
				time of the meeting, the Secretary shall conduct a public meeting at an
				appropriate location close to the unit of the National Forest System on which
				the reduction in pack and saddle stock access is proposed.
									(D)Public
				collaborationTo encourage meaningful public participation with
				respect to reductions in the use and access of pack and saddle stock animals on
				National Forest System land, the Secretary shall facilitate collaboration among
				different recreational users.
									(c)EffectNothing
				in this section—
								(1)authorizes the
				Secretary to refuse to issue a special use authorization or wilderness permit
				for a new use of pack and saddle stock animals, including use by a commercial
				outfitter or guide, without complying with applicable land management plans and
				planning processes required under this Act or any other Federal law;
								(2)alters or limits
				the authority of the Secretary to issue special use authorizations or
				wilderness permits;
								(3)alters or limits
				the authority of the Secretary to implement a temporary, emergency closure of a
				trail, route, or area to pack and saddle stock animals;
								(4)creates a
				preference for 1 recreational use of an area within the National Forest System
				over other uses of the area;
								(5)supersedes the
				multiple use authority or policy of an applicable agency; or
								(6)supersedes any
				other authorizations and prohibitions in effect on the date of enactment of
				this
				section.
								.
				(e)Issuance of
			 policyNot later than 180 days after the date of enactment of
			 this Act, the Secretary of the Interior and the Secretary of Agriculture shall
			 issue a policy for the Department of the Interior and the Department of
			 Agriculture, respectively, that defines the term historical tradition of
			 the use of pack and saddle stock animals for purposes of the amendments
			 made by this section.
			
